William Rawson of Boston plaint. agt Abraham Briggs Defendt in an action of the case for that hee saide Briggs did trade with *714William Hukeley who was Servant to sd Rawson and they two differing hee the.sd Briggs cast him into prison and there detaining his sd Servant for above five weekes space although hee was told hee was a Servant, which tends to the great damage of the plaintife with other due damages according to attachmt dated in Boston July. 20th 1676. . . . The Jury . . . found for the Defendt costs of Court allowed by the Court Seven Shillings The plaint. appealed from this Judgement unto the next Court of Assistants & himselfe principall in ten pounds and John Woodmansey & John Cox Sureties in £.5. apeice acknowledged themselves respectiuely bound ... on condition the sd William Rawson should prosecute his appeale . . .
[For the preliminaries of this case, see Hukeley to Rawson at the January session (p. 677 above), and Briggs v. Hukeley at this same session. In S. F. 1469.10 is a deposition by Thomas Broughton, dated July 27, 1676, to the effect that he paid Hukeley 13l for his services from 4 July, 1671, to 1 March, 1672.
In the following Reasons of Appeal (S. F. 1469.7) there are several references to the printed Laws and Liberties (1672 ed.); there is also one of the few instances that we have observed in this volume of a reference to a previous judicial decision by a Massachusetts court; see above, p. 365.
William Rawsons Reasons of Appeall from ye Judgment of the last County Court held in Boston July. 25. 1676. in ye action between himself as Plaintiff and Abraham Briggs Defendent.
1st The appellant humbly conceives he is wronged by the Defendent takeing away his right under Colour of law contrary to yt [Clause] of the law, page 1st which saith no mans goods or estate shall be taken away under Colour of law, the Appellant haveing already proved in ye former Court that William Hukely was his servant by an execution legally extended upon his person by vertue of a Judgment acknowledged by ye sd Hukely for forty pounds in mony, and thereupon he ye sd Hukely voluntarily & freely surrendred himself to serve out ye Debt wth ye Appellant, which being Done ye Appellant humbly conceives that ye sd Abraham Briggs by no law established amongst us could imprison & detaine his servants from him wthout satisfaction, nor could ye Jury give such a verdict before his execution were satisfyed to take him out of his hands being contrary to law & practise amongst us, as in Maj” Savage’s Case and although Spencer’s Creditrs sued & sued, but never recovered judgment against him so as to disturb ye
2 Because this verdict of ye Jury deprives ye Appellant of ye benefit of ye law Page 194. title Masters, Servants &c. and instead thereof and contrary thereto gives his servant liberty to trade for himself & others no way takeing notice of the penalty mentioned in yt law.
3. Because ye Jury by their verdict have Contrary to those two laws title Arrests Page. 6th sect. Ist & that of Direction to Marshalls & other officers about executions *715Page 20th of ye new laws.1 the first Declareing that the Debtr shall satisfy his Debt by service if ye Creditr, require it who may sell him if he please; and if so then J humbly conceive legally my estate, and how ye Jury overshot themselves in giveing such verdict by vertue whereof ye Appellant is deprived of his servant for five weekes before ye Court, and hath been ever since yt Court, and that before his Debt is Satisfyed by service as yt law directs J cannot understand
and secondly that law title Direction to Marshalls & other officers which sayth in so many words that lands & houses taken on execution, and delivered to ye person, or persons and duely recorded (and so was that Hukely by the Officer, and himself given to the Appellant to serve out his debt which hee hath not half Done) shall bee a legall assurance, the same reason holds good in one as well as another, and ye law declares it to bee goods as to persons as estates and so was this in all respects done. And yet to be deprived, and instead of enjoying his own be found against him and pay costs he accounts to hard, and therefore he appealed not doubting of the Justice of ye Court, and his just relief and reversion of the former Judgment he leaves himself & cause to ye Righteous Judgment of this Court
William Rawson
These Reasons were received August. 31° 1676.
per Jsa Addington Cler ]

 Supplementary law of 1675, p. 220 of the 1887 reprint.